      Case 4:19-cv-00400-WS-HTC Document 24 Filed 09/30/20 Page 1 of 2



                                                                           Page 1 of 2


           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION




JOHNNY TYSON,

      Petitioner,

v.                                                       4:19cv400–WS/HTC

SECRETARY, FLORIDA DEPT.
OF CORRECTIONS,

      Respondent.



                        ORDER DENYING PETITIONER’S
                    PETITION FOR WRIT OF HABEAS CORPUS

      Before the court is the magistrate judge's report and recommendation (ECF

No. 22) docketed August 11, 2020. The magistrate judge recommends that

Petitioner’s amended petition for writ of habeas corpus be DISMISSED with

prejudice as untimely. Respondent has filed an objection (ECF No. 23) to a single

paragraph of the report and recommendation but otherwise agrees with the

magistrate judge’s dismissal-with-prejudice recommendation. Petitioner has filed

no objections to the magistrate judge’s report and recommendation and has not

responded to Respondent’s objection.
      Case 4:19-cv-00400-WS-HTC Document 24 Filed 09/30/20 Page 2 of 2



                                                                              Page 2 of 2


      Upon review of the record, the court has determined that the magistrate

judge's report and recommendation, should be adopted.

      Accordingly, it is ORDERED:

      1. With the exception of the paragraph to which Respondent objects (ECF

No. 22, p.5–6), the magistrate judge's report and recommendation (ECF No. 22) is

hereby ADOPTED and incorporated by reference into this order.

      2. Respondent’s motion (ECF No. 14) to dismiss as untimely is GRANTED.

      3. Petitioner's amended petition for writ of habeas corpus (ECF No. 6) is

DISMISSED WITH PREJUDICE.

      4. The clerk shall enter judgment stating: "Petitioner's petition for writ of

habeas corpus is DISMISSED with prejudice.”

      4. A certificate of appealability is DENIED.

      5. Leave to appeal in forma pauperis is DENIED.

      DONE AND ORDERED this             30th    day of     September     , 2020.




                                 s/ William Stafford
                                 WILLIAM STAFFORD
                                 SENIOR UNITED STATES DISTRICT JUDGE.
